                   Case 21-03057 Document 12-3 Filed in TXSB on 06/15/21 Page 1 of 3
                                                                                                        727OBJ


                                          U.S. Bankruptcy Court
                                    Southern District of Texas (Houston)
                                     Adversary Proceeding #: 21-03057

 Assigned to: Bankruptcy Judge Eduardo V Rodriguez                   Date Filed: 04/19/21
 Lead BK Case: 20-35029
 Lead BK Title: Thomas Calvert Scott and Tammi Lynn Scott
 Lead BK Chapter: 7
 Demand:
 Nature[s] of Suit: 41 Objection / revocation of discharge - 727(c),(d),(e)


Plaintiff
-----------------------
US Trustee                                                        represented by Alicia Lenae Barcomb
515 Rusk                                                                         Office of the US Trustee
Ste 3516                                                                         515 Rusk Street
Houston, TX 77002                                                                Ste 3516
713-718-4650                                                                     Houston, TX 77002
                                                                                 713-718-4650
                                                                                 Email: alicia.barcomb@usdoj.gov
                                                                                 LEAD ATTORNEY


V.

Defendant
-----------------------
Thomas Calvert Scott                                              represented by Thomas Calvert Scott
5710 Savanna Pasture Road                                                        PRO SE
Katy, TX 77493
SSN / ITIN: xxx-xx-3708


Defendant
-----------------------
Tammi Lynn Scott                                                  represented by Tammi Lynn Scott
5710 Savanna Pasture Rd.                                                         PRO SE
Katy, TX 77493
SSN / ITIN: xxx-xx-5860


     Filing Date                #                                             Docket Text

 04/19/2021                   1                  Adversary case 21-03057. Nature of Suit: (41 (Objection /
                              (14 pgs; 2 docs)   revocation of discharge - 727(c),(d),(e))) Complaint by US
                                                 Trustee against Thomas Calvert Scott, Tammi Lynn Scott. Fee
                                                 Amount $350 (Attachments: # 1 Adversary Cover Sheet)
                                                 (Barcomb, Alicia) (Entered: 04/19/2021)
             Case 21-03057 Document 12-3 Filed in TXSB on 06/15/21 Page 2 of 3

                        2                   Request for Issuance of Summons on Thomas Calvert Scott.
04/19/2021              (1 pg)              (Barcomb, Alicia) (Entered: 04/19/2021)

                        3                   Request for Issuance of Summons on Tammi Lynn Scott.
04/19/2021              (1 pg)              (Barcomb, Alicia) (Entered: 04/19/2021)

                                            Receipt of Complaint(21-03057) [cmp,cmp] ( 350.00) Filing
                                            Fee. Receipt number 0. Fee amount $ 350.00.
04/20/2021                                  (RobbieWestmoreland) (Entered: 04/20/2021)

                                            Notice of Appearance and Request for Notice Filed by Alicia
04/20/2021                                  Lenae Barcomb (Barcomb, Alicia) (Entered: 04/20/2021)

                        4                   Summons Issued on Tammi Lynn Scott Date Issued 4/20/2021;
                        (2 pgs; 2 docs)     Thomas Calvert Scott Date Issued 4/20/2021. (Attachments: #
04/20/2021                                  1 Summon) (hler) (Entered: 04/20/2021)

                        5                   Summons Service Executed on Thomas Calvert Scott
04/21/2021              (2 pgs)             4/21/2021. (Barcomb, Alicia) (Entered: 04/21/2021)

                        6                   Summons Service Executed on Tammi Lynn Scott 4/21/2021.
04/21/2021              (2 pgs)             (Barcomb, Alicia) (Entered: 04/21/2021)

                        7                   Notice of Appearance and Request for Notice Filed by
                        (2 pgs)             Brendon D Singh Filed by on behalf of Spencer Wright (Singh,
05/06/2021                                  Brendon) (Entered: 05/06/2021)

                        8                   Notice of Joinder. (Related document(s):1 Complaint) Filed by
05/06/2021              (2 pgs)             Spencer Wright (Singh, Brendon) (Entered: 05/06/2021)

                        9                   Order for Electronic Scheduling Conference. Signed on
                        (2 pgs)             5/25/2021 (Related document(s):1 Complaint) Hearing
                                            scheduled for 6/29/2021 at 11:00 AM via telephone and video
05/25/2021                                  conference. (jchavez) (Entered: 05/25/2021)

                        10                  Certificate of Service (Filed By US Trustee ).(Related
                        (2 pgs)             document(s):9 Order Setting Hearing) (Barcomb, Alicia)
05/26/2021                                  (Entered: 05/26/2021)

                        11                  BNC Certificate of Mailing. (Related document(s):9 Order
                        (4 pgs)             Setting Hearing) No. of Notices: 3. Notice Date 05/27/2021.
05/27/2021                                  (Admin.) (Entered: 05/27/2021)




                                     PACER Service Center
                                          Transaction Receipt
Case 21-03057 Document 12-3 Filed in TXSB on 06/15/21 Page 3 of 3
                                06/15/2021 09:12:12
        PACER                                   Client
                    amccullar:6103502:4299065
        Login:                                  Code:
                                                          21-03057 Fil or
                                                          Ent: filed Doc
                                                          From: 0 Doc To:
                                                Search 99999999 Term:
        Description: Docket Report
                                                Criteria: included Format:
                                                          html Page counts
                                                          for documents:
                                                          included
        Billable
                    2                           Cost:     0.20
        Pages:
